

	

		II

		109th CONGRESS

		1st Session

		S. 210

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2005

			Mr. Coburn introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Renato Rosetti.

	

	

		

			1.

			Permanent residence

			Notwithstanding any other

			 provision of law, for purposes of the Immigration

			 and Nationality Act (8 U.S.C. 1101 et seq.), Renato

			 Rosetti shall be held and considered to have been lawfully admitted to the

			 United States for permanent residence as of the date of the enactment of this

			 Act upon payment of the required visa fee.

		2.Reduction of number of

			 available visasUpon the

			 granting of permanent residence to Renato Rosetti as provided in this Act, the

			 Secretary of State shall instruct the proper officer to reduce by one number

			 during the current fiscal year the total number of immigrant visas available to

			 natives of the country of the alien’s birth under

			 section

			 203(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1153(a)).

		

